Exhibit FOURTH AMENDMENT TO LEASE THIS FOURTH AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the 30 day of January, 2008 by and between FSP , a Delaware limited liability company (herein referred to as “Landlord”), and KPMG LLP, a Delaware limited liability partnership (herein referred to as “Tenant”). R E C I T A L S: WHEREAS, Landlord (as successor in interest to the original named landlord) and Tenant (as successor in interest to the original named tenant) are parties to that certain Office Lease dated August, 1997 (“Original Lease”), as amended by First Amendment dated December 4, 1997 (“First Amendment”) and by Second Amendment to Lease dated as of December 4, 1997 (“Second Amendment”) and by Third Amendment to Lease dated March 4, 2004 (“Third Amendment”) (said Original Lease, as amended by the First Amendment, the Second Amendment and the Third Amendment, as amended hereby, and as further amended from time to time, the “Lease”), which Lease covers space containing 228,688 square feet of Rentable Area located on the 13th, 14th, 15th, 16th, 17th, 18th, 19th and 22nd floors of the Building known as 303 East Wacker Drive, Chicago, Illinois for an initial stated term scheduled to expire on August 31, 2012; WHEREAS, Landlord and Tenant desire to amend the Lease to add additional space on the 20th floor of the Building to the leased premises demised thereunder, and for other matters, all upon the terms and conditions hereinafter set forth; NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and agreements contained herein, Landlord and Tenant hereby agree as follows: 1.Incorporation of Recitals and Exhibits. The foregoing recitals and all exhibits attached hereto are, by this reference, hereby incorporated as part of this Amendment. 2.Defined Terms. All capitalized terms used herein and defined in the Lease shall have the same meanings as in the Lease unless otherwise defined herein. For purposes of the Lease, the term “Rent” shall specifically include the rental payments due with respect to the Original Premises and the Additional Premises as described in this Amendment. As used herein, the following terms shall have the respective meanings indicated below: (a)“Additional Premises” shall mean space on the 20th floor in the Building, containing 30,402 square feet of Rentable Area, comprising the entire such 20th floor, shown and identified on Exhibit A attached hereto and made a part hereof. (b)“Additional Premises Commencement Date” shall mean May 1, 2008. (c)“Original Premises” shall mean the Premises on the 13th, 14th, 15th, 16th, 17th, 18th, 19th and 22nd floors at the Building being leased under the Lease immediately prior to the date hereof, as described in the opening Recital paragraph above, containing 228,688 square feet of Rentable Area. 3.Condition; Turnover Date; Tenant's Work. (a)Condition.
